Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,2,4-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/428150, and claims 1-3,5-18 of 17/049810 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the minor differential in claim language does not materially alter the claim scope of the claims, nor are they necessary to realize the functionality of the claims in the instant invention.  See table below for claim mappings.

17/049177
17/428150
17/049810
1. A transmission apparatus comprising: a transmission unit that sequentially transmits an audio signal of a predetermined unit via a predetermined transmission line to a reception side, wherein the audio signal of the predetermined unit includes a mixed signal of a compressed audio signal and a linear PCM signal.





2. The transmission apparatus according to claim 1, wherein the audio signal of the predetermined unit includes an audio signal of a sub-frame unit.

4. The transmission apparatus according to claim 1, wherein the linear PCM signal includes an audio signal that requires real-time property.



5. The transmission apparatus according to claim 1, further comprising: an information addition unit that adds identification information to the audio signal to be transmitted by the transmission unit, the identification information indicating that the audio signal of the predetermined unit includes the mixed signal of the compressed audio signal and the linear PCM signal.

6. The transmission apparatus according to claim 5, wherein the information addition unit adds the identification information by using a predetermined bit area of a channel status of each block that is configured for a predetermined number of the predetermined units.




7. The transmission apparatus according to claim 1, further comprising: an information addition unit that adds configuration information to the audio signal to be transmitted by the transmission unit, the configuration information indicating a configuration of the linear PCM signal.

8. The transmission apparatus according to claim 7, wherein the information addition unit adds the configuration information by using a predetermined bit area of a channel status of each block that is configured for a predetermined number of the predetermined units.


9. The transmission apparatus according to claim 1, further comprising: an information addition unit that adds information relating to the linear PCM signal to the audio signal to be transmitted by the transmission unit.

10. The transmission apparatus according to claim 9, wherein the information addition unit adds the information relating to the linear PCM signal by using user data bits of a predetermined number of the predetermined units that are consecutive.

11. The transmission apparatus according to claim 1, further comprising: a first acquisition unit that acquires the compressed audio signal; and a second acquisition unit that acquires the linear PCM signal.


12. The transmission apparatus according to claim 1, wherein the predetermined transmission line includes a coaxial cable, an optical cable, an Ethernet (IEC 61883-6) cable, an HDMI cable, an MHL cable, or a DisplayPort cable.

13. A transmission method comprising: a process of sequentially transmitting an audio signal of a predetermined unit via a predetermined transmission line to a reception side, wherein the audio signal of the predetermined sub-frame unit includes a mixed signal of a compressed audio signal and a linear PCM signal.




14. A reception apparatus comprising: a reception unit that sequentially receives an audio signal of a predetermined unit via a predetermined transmission line from a transmission side, wherein the audio signal of the predetermined unit includes a mixed signal of a compressed audio signal and a linear PCM signal.





15. The reception apparatus according to claim 14, further comprising: a processing unit that processes the compressed audio signal and the linear PCM signal, and obtains an output linear PCM signal.

16. The reception apparatus according to claim 15, wherein configuration information has been added to the audio signal received by the reception unit, the configuration information indicating a configuration of the linear PCM signal, and the processing unit processes the linear PCM signal on a basis of the configuration information.

17. The reception apparatus according to claim 15, wherein information relating to the linear PCM signal has been added to the audio signal received by the reception unit, and the processing unit processes the linear PCM signal on a basis of the information relating to the linear PCM signal.

18. A reception method comprising: a process of sequentially receiving an audio signal of a predetermined unit via a predetermined transmission line from a transmission side, wherein the audio signal of the predetermined unit includes a mixed signal of a compressed audio signal and a linear PCM sign
1. A transmission apparatus, comprising a transmission section that transmits an audio signal continuous for each specified unit to a reception side through a specified transmission line, the audio signal continuous for each specified unit being obtained by alternately arranging the audio signal in the specified unit, which includes a compressed audio signal, and the audio signal in the specified unit, which includes a linear PCM signal.

2. The transmission apparatus according to claim 1, wherein the specified unit is a subframe.



3. The transmission apparatus according to claim 1, wherein the linear PCM signal is an audio signal by which a real-time performance is to be ensured.

4. The transmission apparatus according to claim 1, further comprising an information adder that adds, to the audio signal transmitted by the transmission section, identification information indicating that the audio signal transmitted by the transmission section is obtained by alternately arranging the audio signal in the specified unit, which includes a compressed audio signal, and the audio signal in the specified unit, which includes a linear PCM signal.

5. The transmission apparatus according to claim 4, wherein the information adder adds the identification information using a specified bit region in a channel status for each block, the specified bit region being assigned a specified number, the channel status being made up for each specified unit.

6. The transmission apparatus according to claim 1, further comprising an information adder that adds, to the audio signal transmitted by the transmission section, configuration information indicating a configuration of the linear PCM signal.



7. The transmission apparatus according to claim 6, wherein the information adder adds the configuration information using a specified bit region in a channel status for each block, the specified bit region being assigned a specified number, the channel status being made up for each specified unit.

8. The transmission apparatus according to claim 1, further comprising an information adder that adds, to the audio signal transmitted by the transmission section, information related to the linear PCM signal.

9. The transmission apparatus according to claim 8, wherein the information adder adds the information related to the linear PCM signal using consecutive user data bits in the specified unit, the consecutive user data bits being assigned a specified number.

10. The transmission apparatus according to claim 1, further comprising: a first acquisition section that acquires the compressed audio signal; and a second acquisition section that acquires the linear PCM signal.

11. The transmission apparatus according to claim 1, wherein the specified transmission line is one of a coaxial cable, an optical cable, an Ethernet (an IEC 61883-6) cable, an HDMI cable, an MHL cable, and a DisplayPort cable.

12. A transmission method, comprising transmitting an audio signal continuous for each specified unit to a reception side through a specified transmission line, the audio signal continuous for each specified unit being obtained by alternately arranging the audio signal in the specified unit, which includes a compressed audio signal, and the audio signal in the specified unit, which includes a linear PCM signal.

13. A reception apparatus, comprising a reception section that receives an audio signal continuous for each specified unit from a transmission side through a specified transmission line, the audio signal continuous for each specified unit being obtained by alternately arranging the audio signal in the specified unit, which includes a compressed audio signal, and the audio signal in the specified unit, which includes a linear PCM signal.

14. The reception apparatus according to claim 13, further comprising a processor that performs processing on the compressed audio signal and the linear PCM signal to obtain an output linear PCM signal.

15. The reception apparatus according to claim 14, wherein configuration information indicating a configuration of the linear PCM signal is added to the audio signal received by the reception section, and the processor performs processing on the linear PCM signal on a basis of the configuration information.

16. The reception apparatus according to claim 14, wherein information related to the linear PCM signal is added to the audio signal received by the reception section, and the processor performs processing on the linear PCM signal on a basis of the information related to the linear PCM signal.


17. A reception method, comprising receiving an audio signal continuous for each specified unit from a transmission side through a specified transmission line, the audio signal continuous for each specified unit being obtained by alternately arranging the audio signal in the specified unit, which includes a compressed audio signal, and the audio signal in the specified unit, which includes a linear PCM signal.
1. A transmission apparatus comprising: a transmission unit configured to sequentially transmit an audio signal in each block of a transmission signal via a predetermined transmission line to a reception side, each of the blocks including a plurality of frames, wherein the audio signal in each of the blocks includes a mixed signal including a plurality of different types of audio signals, wherein the plurality of types of audio signals includes a compressed audio signal and a linear PCM signal, and wherein the transmission unit is implemented via at least one processor.

2. (Currently Amended) The transmission apparatus according to claim 1, wherein the plurality of different types of audio signals includes a plurality of different types of compressed audio signals.

3.	The transmission apparatus according to claim 2, wherein the plurality of different types of compressed audio signals varies in a transfer speed or a codec.

4.	The transmission apparatus according to claim 1, further comprising: an information addition unit that adds configured to add identification information to the audio signal to be transmitted by the transmission unit, the identification information indicating that the audio signal in each of the blocks includes the mixed signal of the plurality of types of audio signals, wherein the information addition unit is implemented via at least one processor.

6.	The transmission apparatus according to claim 5, wherein the information addition unit is further configured to add the identification information by using a predetermined bit area of a channel status that is configured in each of the blocks.

7. 	The transmission apparatus according to claim 1, further comprising: an information addition unit that adds configured to add configuration information to the audio signal to be transmitted by the transmission unit, the configuration information indicating a configuration of the plurality of types of audio signals, wherein the information addition unit is implemented via at least one processor.

8.	The transmission apparatus according to claim 7,
wherein the information addition unit is further configured to add the configuration information by using a predetermined bit area of a channel status that is configured in each of the blocks.

9.	The transmission apparatus according to claim 1, further comprising: an information addition unit that adds configured to add information relating to a linear PCM signal to the audio signal to be transmitted by the transmission unit, when the plurality of types of audio signals includes the linear PCM signal, wherein the information addition unit is implemented via at least one processor.

10.	The transmission apparatus according to claim 9, wherein the information addition unit is further configured to add the information relating to the linear PCM signal by using user data bits of a predetermined number of consecutive frames.

11.	The transmission apparatus according to claim 1, further comprising: an acquisition unit that acquires configured to acquire the plurality of types of audio signals, wherein the acquisition unit is implemented via at least one processor.

12.	The transmission apparatus according to claim 1, wherein the predetermined transmission line includes a coaxial cable, an optical cable, an Ethernet (IEC 61883-6) cable, an HDMI cable, an MHL cable, or a DisplayPort cable.

13. 	A transmission method comprising:
a process of sequentially transmitting an audio signal in each block via a predetermined transmission line to a reception side, each of the blocks including a plurality of frames, wherein the audio signal in each of the blocks includes a mixed signal of a plurality of different types of audio signals, and wherein the plurality of types of audio signals includes a compressed audio signal and a linear PCM signal.

14.	A reception apparatus comprising:
a reception unit configured to sequentially receive an audio signal in each block from a transmission side via a predetermined transmission line, each of the blocks including a plurality of frames, wherein the audio signal in each of the blocks includes a mixed signal of a plurality of different types of audio signals, wherein the plurality of types of audio signals includes a compressed audio signal and a linear PCM signal, and wherein the reception unit is implemented via at least one processor.

15.	The reception apparatus according to claim 14, further comprising: a processing unit that processes configured to process the plurality of types of audio signals, and obtain an output linear PCM signal, wherein the processing unit is implemented via at least one processor.

16.	The reception apparatus according to claim 15, wherein configuration information has been added to the audio signal received by the reception unit, the configuration information indicating a configuration of the plurality of types of audio signals, and the processing unit is further configured to process the plurality of types of audio signals on a basis of the configuration information.

17.	The reception apparatus according to claim 15, wherein information relating to a linear PCM signal has been added to the audio signal received by the reception unit, when the plurality of types of audio signals includes the linear PCM signal, and the processing unit is further configured to process the linear PCM signal on a basis of the information relating to the linear PCM signal.

18.	A reception method comprising: a process of sequentially receiving an audio signal in each block from a transmission side via a predetermined transmission line, each of the blocks including a plurality of frames, wherein the audio signal in each of the blocks includes a mixed signal of a plurality of different types of audio signals, and wherein the plurality of types of audio signals includes a compressed audio signal and a linear PCM signal.




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ichimura (20170302633) in view of Hosokawa (20120081604).

As per claim 1, Ichimura (20170302633) teaches transmission apparatus comprising:
 a transmission unit that sequentially transmits an audio signal of a predetermined unit via a predetermined transmission line to a reception side (as transmitting encrypted audio data through a dedicated transmission line – para 0008; via a SPDIF transmission circuit – para 0080, 0081; and para 0203 transmitting downmixed channels and 2 channel audio data to the dedicated audio amplifier on the reception side; and an indication of linear pcm – para 0013),
 wherein the audio signal of the predetermined unit includes a 
Although Ichimura (20170302633) discloses in para 0081 linear PCM data and multichannel audio data (from the MPEG decoder), it is not entirely clear if the linear PCM data is separate from the compressed MPEG audio data/signal; Hosokawa (20120081604) teaches a SPDIF (para 0004,0005,0043) that combines LPCM and AC3 data in a packet (para 0047; see also, fig.2b, bottom).  Therefore, it would have been obvious to one of ordinary skill in the art of digital audio compression and transmission to modify the SPDIF function of Ichimura (20170302633) with a LPCM/compressed audio stream (AC3), as taught by Hosokawa (20120081604), because it would advantageously have the ability of removing audio gaps and noise (para 0010) which has been a problem with other SPDIF architectures (para 0007, 0008).  

As per claim 2, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the transmission apparatus according to claim 1, wherein the audio signal of the predetermined unit includes an audio signal of a sub-frame unit (Ichimura (20170302633) , as, the referred to audio from above, is in the sub-frame – para 0165-0167).

As per claim 3, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the transmission apparatus according to claim 2, wherein, in the audio signal of the sub-frame unit, the compressed audio signal is arranged on an upper-order bit side, and the linear PCM signal is arranged on a lower-order bit side (see Hosokawa (20120081604), Fig. 2b, wherein the LPCM is on the lower bits – lpcm – bit 186-188, and AC3 bit 189-191, as well as, the payload showing LPCM first, and AC3 following (bottom of Fig. 2b)).

As per claim 4, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the transmission apparatus according to claim 1, wherein the linear PCM signal includes an audio signal that requires real-time property ( Ichimura (20170302633), as, the real-time linear pcm (para 0013, 0023) has a preamble that provides up-to-date frame information – para 0167).

As per claim 5, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the transmission apparatus according to claim 1, further comprising:
an information addition unit that adds identification information to the audio signal to be transmitted by the transmission unit (see Ichimura (20170302633), as auxiliary sample bits – para 0168, and 0169-170, which is under the heading, details of the SPDIF signals – para 0164),
the identification information indicating that the audio signal of the predetermined unit includes the mixed signal of the compressed audio signal and the linear PCM signal (see Hosokawa (20120081604), fig 2a, the spdif packet has sync information and payload information, wherein fig. 2b shows the sync information for both LPCM and AC3, and hence, sync information indicating the 2 types of data).

As per claim 6, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the transmission apparatus according to claim 5, wherein the information addition unit adds the identification information by using a predetermined bit area of a channel status of each block that is configured for a predetermined number of the predetermined units (in Ichimura (20170302633), fixed bits 24-27, and 30-31 – para 0182, 0183; and in Hosokawa (20120081604), bits 186-191, fig. 2b).

As per claim 7, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the transmission apparatus according to claim 1, further comprising: an information addition unit that adds configuration information to the audio signal to be transmitted by the transmission unit, the configuration information indicating a configuration of the linear PCM signal (in Ichimura (20170302633), adding mode and speaker position – fig. 14; para 0182-0183; in Hosokawa (20120081604), Fig. 2a, 2b – sync information added relating the linear PCM and AC3).

As per claim 8, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the transmission apparatus according to claim 7, wherein the information addition unit adds the configuration information by using a predetermined bit area of a channel status of each block that is configured for a predetermined number of the predetermined units (in Ichimura (20170302633), fixed bits 24-27, and 30-31 – para 0182, 0183; and in Hosokawa (20120081604), bits 186-191, fig. 2b).

As per claim 9, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the transmission apparatus according to claim 1, further comprising: an information addition unit that adds information relating to the linear PCM signal to the audio signal to be transmitted by the transmission unit (in Ichimura (20170302633), adding mode and speaker position – fig. 14; para 0182-0183; in Hosokawa (20120081604), Fig. 2a, 2b – sync information added relating the linear PCM and AC3).

As per claim 10, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the transmission apparatus according to claim 9, wherein the information addition unit adds the information relating to the linear PCM signal (as adding a linearPCM bit – para 0013; along with encryption information – para 0098); by using user data bits of a predetermined number of the predetermined units that are consecutive (Ichimura (20170302633) , as consecutive bits for the linear pcm – para 0177; the bits of 0178-0179 reflect the user selection of coding – para 0204).

As per claim 11, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the transmission apparatus according to claim 1, further comprising: a first acquisition unit that acquires the compressed audio signal; and a second acquisition unit that acquires the linear PCM signal (Ichimura (20170302633), the transmission is the SPDIF circuit – para 0067, wherein the SPDIF acquires 2 channel audio data or multichannel – para 0080; and para 0098 receiving the linear pcm – para 0098, see also 0107; Hosokawa (20120081604) teaches the similar structure but with LPCM and AC3, fig. 2b).

As per claim 12, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the transmission apparatus according to claim 1, wherein the predetermined transmission line includes a coaxial cable, an optical cable, an Ethernet (IEC 61883-6) cable, an HDMI cable, an MHL cable, or a DisplayPort cable (Ichimura (20170302633), as ethernet – para 0068, hdmi cable – para 0079).

Claim 13 is a method claim whose steps are performed by the apparatus claims 1-12 above and as such, claim 13 is similar in scope and content to the common steps in claims 1-12 above and therefore, claim 13 is rejected under similar rationale as presented against claims 1-12 above.

As per claim 14, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches a reception apparatus comprising: a reception unit that sequentially receives an audio signal of a predetermined unit via a predetermined transmission line from a transmission side ( Ichimura (20170302633) , fig.1, subblock 200, with the SPDIF reception circuit, receiving a transmission from subblock 100 in fig. 1), wherein the audio signal of the predetermined unit includes a mixed signal of a compressed audio signal and a linear PCM signal (as, established in the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) , the modified SPDIF as demonstrated in claim 1 transmits a bitstream of PCM/compressed audio data; the receiving SPDIF in Ichimura (20170302633) fig. 1, subblock 200 is designed to received and decoded the data from the transmitting SPDIF – para 0016, 0017, 0022, 0025; therefore, the SPDIF of fig.1, subblock 200 is modified in parallel to the modified transmitting SPDIF of Ichimura (20170302633) by Hosokawa (20120081604) , as demonstrated in figure 1; see also in Hosokawa (20120081604) , the decoding side of the SPDIF – see para 0038).

As per claim 15, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the reception apparatus according to claim 14, further comprising: a processing unit that processes the compressed audio signal and the linear PCM signal, and obtains an output linear PCM signal (Hosokawa (20120081604)as decoding and outputting LPCM – para 0038).

As per claim 16, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the reception apparatus according to claim 15, wherein configuration information has been added to the audio signal received by the reception unit, the configuration information indicating a configuration of the linear PCM signal, and the processing unit processes the linear PCM signal on a basis of the configuration information (as, Hosokawa (20120081604), teaching configuration information for the receiving apparatus – para 0037 – meta information, as well as configuration information – para 0039).

As per claim 17, the combination of Ichimura (20170302633) in view of Hosokawa (20120081604) teaches the reception apparatus according to claim 15, wherein information relating to the linear PCM signal has been added to the audio signal received by the reception unit (Hosokawa (20120081604), as, meta and configuration information – para 0037, 0039), and the processing unit processes the linear PCM signal on a basis of the information relating to the linear PCM signal (Hosokawa (20120081604), to decode, separate, and generate PCM – para 0038).

Claim 18 is a method claim whose steps are performed by the apparatus claims 14-17 above and as such, claim 18 is similar in scope and content to the common steps in claims 14-17 above and therefore, claim 18 is rejected under similar rationale as presented against claims 14-17 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related prior art listed on the PTO-892 form.
Of importance, the following references were found toward applicants disclosed features in the specification:
Saito et al (20060232451, 20060233446) teaches PCM data on the lower order bit range and differentially encoded signals on the higher order bit range – para 0154)
Yamauchi  (6122338) teaches lower order bits of PCM to represent part of a multichannel audio packet (Fig. 8, reflecting back on fig. 6a, 6b)
Yamamoto (20070244587) teaches bit-shifting to a lower order bit for PCM data (para 0050-0053)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        06/03/2022